NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

CHARLIE OREA; BRENDA OREA,                       No. 11-55403

               Plaintiffs - Appellants,          D.C. No. 2:10-cv-09447-PA-DTB

  v.
                                                 MEMORANDUM *
GREENPOINT MORTGAGE FUNDING,
INC.; et al.,

               Defendants - Appellees.,




                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Charlie and Brenda Orea appeal pro se from the district court’s judgment

dismissing their action arising out of foreclosure proceedings. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellees’
request for oral argument is denied.
jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for failure to

state a claim, Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040

(9th Cir. 2011), and on the basis of the applicable statute of limitations, Huynh v.

Chase Manhattan Bank, 465 F.3d 992, 1003 (9th Cir. 2006). We review for an

abuse of discretion the district court’s decision whether to apply equitable tolling.

Id. We affirm.

      The district court properly dismissed the Oreas’ Home Ownership and

Equity Protection Act (“HOEPA”) and Real Estate Settlement Procedures Act

(“RESPA”) claims as time-barred because the Oreas did not file their action within

one year of the alleged violations. See 15 U.S.C. § 1640(e); King v. California,

784 F.2d 910, 915 (9th Cir. 1986) (one-year limitations period in § 1640(e)

generally runs from the date of consummation of the transaction); 12 U.S.C. §

2614 (one-year statute of limitations for violations of § 12 U.S.C. § 2607, which

prohibits kickbacks and unearned fees).

      The district court did not abuse its discretion by declining to apply equitable

tolling to the Oreas’ HOEPA and RESPA claims. See Cervantes, 656 F.3d at 1045

(noting that equitable tolling applies “in situations where, despite all due diligence,

the party invoking equitable tolling is unable to obtain vital information bearing on

the existence of the claim” (citation and internal quotation marks omitted)).


                                           2                                     11-55403
      The district court properly dismissed the Oreas’ Truth in Lending Act claim

seeking rescission of the loan because the Oreas failed to file their action within

three years of the consummation of the loan. See 15 U.S.C. § 1635(f); Beach v.

Ocwen Fed. Bank, 523 U.S. 410, 412 (1998) (“§ 1635(f) completely extinguishes

the right of rescission at the end of the 3-year period.”).

      The district court properly dismissed the Oreas’ Racketeer Influenced and

Corrupt Organizations Act claim because the Oreas failed to allege the requisite

pattern of racketeering activity involving more than one transaction. See Sever v.

Alaska Pulp Corp., 978 F.2d 1529, 1535 (9th Cir. 1992) (pattern requires more

than one scheme with a “single purpose which happen[s] to involve more than one

act taken to achieve that purpose”).

      The district court properly dismissed the Oreas’ Fair Credit Reporting Act

(“FCRA”) claim because the Oreas failed to allege that they provided notice of the

dispute to the credit reporting agency. See Nelson v. Chase Manhattan Mortg.

Corp., 282 F.3d 1057, 1060 (9th Cir. 2002) (explaining that the FCRA requires the

consumer to “filter” his or her complaint about inaccurate information through a

credit reporting agency).

      The district court did not abuse its discretion by denying the Oreas leave to

file an amended complaint. See Cervantes, 656 F.3d at 1041 (“Although leave to


                                            3                                   11-55403
amend should be given freely, a district court may dismiss without leave where a

plaintiff’s proposed amendments would fail to cure the pleading deficiencies and

amendment would be futile.”).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over the Oreas’ state law claims after dismissing their

federal claims. See 28 U.S.C. § 1367(c)(3); Tritchler v. County of Lake, 358 F.3d

1150, 1153 (9th Cir. 2004) (setting forth the standard of review).

      The Oreas’ contention that the district court was biased is unpersuasive and

not supported by the record.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      The Oreas’ opposed request for judicial notice, filed on January 4, 2013, is

denied.

      AFFIRMED.




                                           4                                      11-55403